Citation Nr: 0334646	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-09 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to November 1968 and from May 1970 to April 
1973.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran was scheduled for a personal 
hearing in March 2003 before a Veterans Law Judge in Houston, 
Texas, and was given notice of the date and time for the 
hearing.  He failed to appear for the hearing.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).  Further, under DAV 
the Board may not provide VCAA notice on its own.  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. 
§  5103(b)(1).  The Federal Circuit found that the 30-day 
period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

The veteran was notified in a February 2002 letter that he 
needed to provide new and material evidence to reopen a claim 
of service connection for PTSD.  However, the letter did not 
specifically refer to the VCAA and implementing regulations, 
and did not notify him of what was needed to reopen the claim 
of service connection for PTSD, of what the evidence showed, 
or of the veteran's and VA's respective responsibilities in 
evidence development.  In short, VCAA notice sufficient to 
meet the guidelines of Quartuccio, supra, and PVA, supra has 
not been provided.  

Furthermore, the record has been supplemented with additional 
evidence that does not appear to have been reviewed by the 
RO.  Sometime subsequent to an April 2002 statement of the 
case, the RO received additional evidence, including the 
report of a May 2002 examination for diabetes mellitus, when 
the examiner noted "see neuropsychiatric evaluation."  The 
veteran has not waived AOJ initial consideration of this 
evidence, and a report of a psychiatric evaluation in 2003 
has been associated with the claims file.  Under the U.S. 
Court of Appeals for Veterans Claims (Court) and Federal 
Circuit cases cited above, the Board has no recourse but to 
remand the case for correction of notice deficiencies and for 
completion of the record.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Court guidelines in Quartuccio, 
supra, and the mandates of the Federal 
circuit in DAV & PVA, supra, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  He should be 
specifically notified of what he needs to 
reopen his claim of service connection 
for PTSD; of what the evidence shows; and 
of his and VA's respective 
responsibilities in evidence development, 
as well as that there is a year provided 
for response to VCAA notice.

2.  The RO should obtain the report of 
the neuropsychiatric examination 
mentioned by the VA examiner in the May 
20, 2002.  If such examination report is 
unavailable, or the examiner describing 
it was mistaken as to its existence, this 
should be reflected in the record.  

3.  The RO should provide the veteran any 
further assistance or notification 
required, including under the VCAA.  Then 
the RO should review the claim in light 
of all evidence added to the record since 
their last previous review.  If it 
remains denied, the RO should provide the 
veteran and his representative an 
appropriate supplemental statement of the 
case, and give them the requisite period 
of time to respond.  The case should then 
be returned to the Board for further 
appellate review.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


